Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Objection
5. 	Claims 4 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also when double patenting rejection overcome. Claims 5, 6, 8 & 9 are also objected since they depend upon the above claims. 

Double Patenting

6. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

a. Claims 1-17 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of application No. 16/611121 (US Pat. 11361588). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
b. An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963).

Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (16/611121)
Claim 1:  
An information processing apparatus, comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: 

acquire first feature information other than a facial region of a target person, wherein the first feature information corresponds to a first image, acquire second feature information containing a first facial region, wherein the second feature information corresponds to a second image, 

acquire an imaging location of a camera by which the second image is captured, the imaging location begin associated with the second image,

determine a first collation result between the first feature information and the second feature information, determine a second collation result between a face in the first facial region of the second feature information and first predetermined facial information, 

generate output information comprising the first feature information, the first collation results, and the second collation results, according to the display manner, the first collation result including the second image and the imaging location associated with the second image,

 and display, on a screen, the output information.  

Claim 1: 
An information processing apparatus, comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: 

acquire first feature information other than a facial region of a target person, wherein the first feature information corresponds to a first image, 

acquire second feature information containing a first facial region, wherein the second feature information corresponds to a second image, 

determine a first collation result between the first feature information and the second feature information, 

determine a second collation result between a face in the first facial region of the second feature information and first predetermined facial information, 

generate output information comprising at least one of the first feature information, the second feature information, the first collation result, and the second collation result, 




acquire third feature information containing a second facial region, wherein the third feature information corresponds to a third image, and 

determine a third collation result between the first feature information and the third feature information, 

wherein the output information comprises at least the second correlation result for the second feature information and the third correlation result for the third feature information.




c. Claims 1, 4, 7, 16 & 17 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1, 13, 16, 25 & 26 of application No. 17/671816 & Claims 1, 9, 12, 18, 21 & 22 of application No. 17/670643. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963).



	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (Pub No. 2018/0341835) and further in view of Swisher (Pub No. 2018/0300540). 
Regarding claim 1, Siminoff discloses an information processing apparatus (Fig. 22 & 22 & 25: Device), comprising: a memory configured to store instructions (Fig. 25: Memory-504); and a processor (Fig. 22 & 25: Processor-502) configured to execute the instructions to: acquire first feature information of a target person, wherein the first feature information corresponds to a first image (Para. 21: First image of a target person & Para. 33: 1st feature information from the first image), acquire second feature information containing a first facial region, wherein the second feature information corresponds to a second image (Para. 21: 2nd image of a target person & Para. 33: 2nd feature information from the first image), acquire an imaging location of a camera by which the second image is captured, the imaging location begin associated with the second image (Para. 198: Determine the location of the recording/ imaging device & The report signal indicating an approximate location of where the first image data was captured and where the second image data was captured),
determine a first collation result between the first feature information and the second feature information (Para. 20: Comparing the first facial features and the second facial features); determine a second collation result between a face in the first facial region of the second feature information and first predetermined facial information (Para. 197: Comparing the first image data-460 and 2nd image data-490. determining whether the first image data 460 and the second image data 490 include partial facial images of the same person. Para. 202: recognizable features of a person in the image data) & (Para. 52: comparing the composite facial image to a database of suspicious persons- predetermined facial information), and generate output information comprising the first feature information, the first collation results, and the second collation results, according to the display manner, the first collation result including the second image and the imaging location associated with the second image (Para. 206: composite facial image displayed & Para. 245-246: Image displayed based on feature information) and display, on a screen, the output information (Para. 206: composite image displayed on a screen-Image display includes feature information, the first collation result & Para. 220).
	Siminoff is silent regarding first feature information other than a facial region of a target person.
In a similar field of endeavor, Swisher discloses first feature information other than a facial region of a target person (Para. 57-58: Non-facial features from an image) & (Abstract). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the person identification system of Swisher’s disclosure with the facial recognition system, as taught by Siminoff. Doing so would have resulted in effectively identify facial feature to determine a person in the image to identify the person from facial images and non-facial images. 

Regarding claim 16 & 17, Claim 16 & 17 corresponds to claim 1 and is analyzed accordingly.

Regarding claim 2, Siminoff discloses the processor is configured to determine the second collation result when the first collation result indicates a match between the first feature information and the second feature information (Para. 20: Comparing the first facial features and the second facial features & Para. 197: Generate multiple comparison result & Para. 181-184: The features are then used to search for other images with matching features).  
Regarding claim 10, Siminoff discloses the first predetermined facial information comprises information associated with an identity of a specific person (Para. 189: Identity of a person), and wherein the second collation result indicates a likelihood that the first feature information corresponds to the specific person (Para. 31-33: result indicates a likelihood of a suspicious person).  
Regarding claim 11, Siminoff discloses the information associated with the identity of the specific person comprises at least one facial image of the specific person (Para. 189: identity of the specific person- facial recognition, three-dimensional facial recognition, skin texture analysis).
Regarding claim 12, Siminoff discloses the information associated with the identity of the specific person further comprises additional information identifying the specific person (Para. 189: identity of the specific person).
Regarding claim 13, Siminoff discloses the processor is further configured to: determine a third collation result between the face in the first facial region of the second feature information and second predetermined facial information, and generate output information comprising the second collation result and the third collation result (Para. 52: comparing the composite facial image to a database of suspicious persons- predetermined facial information. & Para. 220: generate output information- user alert information displayed).  
Regarding claim 14, Siminoff discloses the processor is configured to display the first predetermined facial information and the second predetermined facial information based on values of the second collation result and the third collation result (Para. 220: generate output information- user alert information displayed based on the collation result).  
Regarding claim 15, Siminoff discloses the processor is configured to display the first predetermined facial information and the second predetermined facial information in a descending order of the values of the second collation result and the third collation result (Para. 225: Facial information of the suspicious person displayed) & (Fig. 27) & (Note: Providing facial information in a descending order would be obvious design choice. In this case, the functionality of the device have not changed, absent unexpected result). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (Pub No. 2018/0341835), in view of Swisher (Pub No. 2018/0300540) and further in view of Saito (Pub No. 2014/0270370).
Regarding claim 3, Siminoff is silent regarding the first collation result indicates the match when a value of the first collation result is greater than a predetermined threshold.
Saito discloses the first collation result indicates the match when a value of the first collation result is greater than a predetermined threshold (Para. 106 & 46-49: match when a value of the first result is greater than a predetermined threshold).
At the time of filling, it would have been obvious to use matching threshold to determine the match between two images to identify a person in the image. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648